J-S43024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

JAMES PATRICK COSGROVE

                          Appellant                   No. 43 WDA 2020


     Appeal from the Judgment of Sentence imposed December 4, 2019
              In the Court of Common Pleas of Jefferson County
              Criminal Division at No: CP-33-CR-0000562-2015


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 22, 2021

      Appellant, James Patrick Cosgrove, appeals from the judgment of

sentence imposed in the Court of Common Pleas of Jefferson County on

December 4, 2019. Counsel has filed a brief and petition to withdraw pursuant

to Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We grant counsel’s petition to withdraw,

and affirm Appellant’s judgment of sentence.

      The factual and procedural background is not at issue. Briefly, on March

7, 2016, after accepting Appellant’s guilty plea to one count of simple assault,

the Court of Common Pleas of Jefferson County sentenced Appellant to two

years’ probation.
J-S43024-20


       On December 4, 2019, after taking judicial notice of a new conviction in

Cambria County,1 the Court of Common Pleas of Jefferson County revoked

Appellant’s probation and resentenced him to serve one to two years in a state

correctional institution.2, 3 This appeal followed.

       The Anders brief challenges the discretionary aspects of Appellant’s

sentence.4 Before we address the merits of the challenge, however, we must

consider the adequacy of counsel’s compliance with Anders and Santiago.

Our Supreme Court requires counsel to do the following.

       Prior to withdrawing as counsel on a direct appeal under Anders,
       counsel must file a brief that meets the requirements established
       by our Supreme Court in Santiago. The brief must:


____________________________________________


1 On October 2019, Appellant pled guilty in Cambria County to disorderly
conduct for an incident that took place in June 2019.

2 It is unclear from the record how Appellant in June 2019 still could have been
serving his original two years’ probation sentence, which, as noted above, was
imposed on March 7, 2016. The 2016 sentencing order states that “the
sentence shall commence the date the Defendant is released from jail.”
Sentencing Order, 8/3/16 at 1. It appears, therefore, that the March 7, 2016
sentence was consecutive to a sentence Appellant was serving at that time,
and that Appellant started serving the 2016 sentence later in time. While it
is unclear exactly when Appellant started serving the 2016 sentence, counsel
for Appellant and the Jefferson County Court of Common Pleas nonetheless
both state that Appellant committed the Cambria County crime while he was
serving his Jefferson County probation. As this matter is not challenged, we
assume the statement is correct.

3A review of the guilty plea reveals that the simple assault plea exposed
Appellant to a maximum two-year term of imprisonment.

4 Specifically, Appellant argues that his one to two years’ sentence in a state
correctional institution was excessive in light of the surrounding
circumstances.

                                           -2-
J-S43024-20


            (1) provide a summary of the procedural history and facts,
      with citations to the record;

           (2) refer to anything in the record that counsel believes
      arguably supports the appeal;

             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and

             (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: (1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014).

      Counsel’s brief complies with these requirements by (1) providing a

summary of the procedural history and facts with citations to the record; (2)

referring to matters of record relevant to this appeal; and (3) explaining why

the appeal is frivolous. Counsel also sent his brief to Appellant with a letter

advising him of the rights listed in Orellana. All of Anders’ requirements are

satisfied.

      As noted, Appellant argues that the trial court abused its discretion by

imposing an excessive sentence, which implicates a challenge to the




                                     -3-
J-S43024-20


discretionary aspects of his sentence.5          See, e.g., Commonwealth v.

Hornaman, 920 A.2d 1282, 1283–84 (Pa. Super. 2007) (concluding that a

claim that trial court imposed an excessive and unreasonable sentence

implicated a discretionary aspect of sentence).

       Because “there is no absolute right to appeal when challenging the

discretionary aspect of a sentence,” Commonwealth v. Dodge, 77 A.3d

1263, 1268 (Pa. Super. 2013), an appellant challenging the discretionary

aspects of a sentence must invoke this Court’s jurisdiction by satisfying a four-

part test. We must determine: 1) whether the appellant has filed a timely

notice of appeal; (2) whether the issue was properly preserved at sentencing

or in a motion to reconsider and modify sentence; (3) whether the appellant’s

brief has a fatal defect; and (4) whether there is a substantial question that

the sentence appealed from is not appropriate under the Sentencing Code.

Commonwealth v. Moury, 992 A.2d 162, 169-70 (Pa. Super. 2010).

       For purposes of our review, we accept that Appellant has met the first

three requirements of the above test. Therefore, we must determine whether

Appellant raised a substantial question. Whether a particular issue constitutes

a substantial question regarding the appropriateness of sentence is a question



____________________________________________


5 In an appeal, we may review the validity of the revocation proceedings, as
well as the legality and discretionary aspects of any new sentence imposed.
Commonwealth v. Cartrette, 83 A.3d 1030, 1033-34 (Pa. Super. 2013) (en
banc). Appellant’s challenge is limited to the discretionary aspects of his
sentence.

                                           -4-
J-S43024-20


to be evaluated on a case-by-case basis.      See, e.g., Commonwealth v.

Kenner, 784 A.2d 808, 811 (Pa. Super. 2001), appeal denied, 796 A.2d 979

(Pa. 2002).

      As noted in Commonwealth v. Mastromarino, 2 A.3d 581 (Pa. Super.

2010),

      [a] substantial question will be found where an appellant advances
      a colorable argument that the sentence imposed is either
      inconsistent with a specific provision of the Sentencing Code or is
      contrary to the fundamental norms which underlie the sentencing
      process. At a minimum, the [Pa. R.A.P.] 2119(f) statement must
      articulate what particular provision of the code is violated, what
      fundamental norms the sentence violates, and the manner in
      which it violates that norm.

Id. at 585-86 (citation omitted); see also 42 Pa.C.S.A. § 9781(b).

      A review of Appellant’s statement of questions and Pa.R.A.P. 2119(f)

statement reveals that Appellant failed “to articulate what particular provision

of the code is violated, what fundamental norms the sentence violates, and

the manner in which it violates that norm.”        Pa.R.A.P. 2119(f).   Indeed,

Appellant merely argues that the sentence was “manifestly unreasonable” and

“excessive” under the circumstances, and that a shorter county sentence

would have sufficed. Appellant’s Brief at 7, 10.

      Bold allegations of excessiveness, such as the one raised here, are

insufficient to raise a substantial question for our review.        See, e.g.,

Commonwealth v. Bromley, 862 A.2d 598 (Pa. Super. 2004) (defendant

did not raise substantial question by merely asserting sentence was excessive

when he failed to reference any section of Sentencing Code potentially violated

                                     -5-
J-S43024-20


by sentence); Commonwealth v. Trippett, 932 A.2d 188 (Pa. Super. 2007)

(bald allegation of excessiveness does not raise a substantial question). As

such, we find Appellant’s bald allegation insufficient to permit discretionary

review.

       Even if we were to address the merits of the contention (i.e., excessive

sentence), we would find that the trial court did not abuse its sentencing

discretion.6

       The trial court, which had the benefit of a pre-sentence investigation

report, noted the following:

       [T]he fact was that he pled guilty to Disorderly Conduct in Cambria
       County while still on probation with Jefferson County. . . .
       [Appellant] admitted in another jurisdiction that he had engaged
       in conduct[,] which constituted that crime despite already being
       on probation in this county for Simple Assault. Added to that were
       prior convictions for Aggravated Assault and Persons Not to
____________________________________________


6 In general, the revocation of a probation sentence is a matter committed to
the sound discretion of the trial court and that court’s decision will not be
disturbed on appeal in the absence of an error of law or an abuse of discretion.
See Commonwealth v. Hoover, 912 A.2d 321, 322 (Pa. Super. 2006).
Following the revocation of probation, the court may impose a sentence of
total confinement if: the defendant has been convicted of another crime; or
the conduct of the defendant indicates it is likely he will commit another crime
if he is not imprisoned; or, such a sentence is essential to vindicate the
authority of the court. See 42 Pa.C.S.A. § 9771(c). The Sentencing
Guidelines do not apply to sentences imposed following a revocation of
probation. See Commonwealth v. Ferguson, 893 A.2d 735, 739 (Pa.
Super. 2006). The record as a whole can be used to evaluate the sentencing
court’s consideration of the facts of the case and the defendant’s character.
See Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010).
“[U]pon sentencing following a revocation of probation, the trial court is
limited only by the maximum sentence that it could have imposed originally
at the time of the probationary sentence.” Commonwealth v. Coolbaugh,
770 A.2d 788, 792 (Pa. Super. 2001).

                                           -6-
J-S43024-20


      Possess a Firearm, which painted an overall picture of a man
      inclined to engage in conduct that . . . placed others at risk of
      bodily injury or worse. Though his Cambria County conviction was
      only a summary offense, therefore, [the trial court] deemed the
      most appropriate sentence to be one that would remove
      [Appellant] from society for the longest possible period of time.
      That was not an abuse of discretion but a sentence fashioned in
      accordance with relevant sentencing objectives.

Trial Court Opinion, 2/20/20, at 1-2 (citation to the record omitted).

      In light of the foregoing, even if Appellant had presented a substantial

question for review, his claim that the sentencing court abused its discretion

would not provide any basis for relief. See 42 Pa.C.S.A. § 9771(c).

      We have conducted an independent review of the record and addressed

Appellant’s arguments on appeal. Based on our conclusions above, we agree

with Appellant’s counsel that the issue Appellant seeks to litigate in this appeal

is without merit and our independent review of the record has not revealed

any other meritorious issues. We affirm the judgment of sentence and grant

counsel’s application to withdraw.

      Judgment of sentence affirmed. Application to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2021


                                      -7-
J-S43024-20




              -8-